Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force-locking connection of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 3/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation of a force-locking connection of claim 6.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 747. 
For claim 1, DE 747 discloses a guide rail assembly for longitudinal adjustment of a vehicle seat (figures 1-2), the guide rail assembly comprising: 
a lower rail (8.2) configured to be connected to a vehicle floor (12) and forming a first guide profile (T-shaped, FIG.2); and 
an upper rail (8) configured to be connected to the vehicle seat (1) and forming a second guide profile (the lower half of the H-shaped upper rail 8, FIG.2) that is guided longitudinally along the first guide profile in an adjustment direction to adjust a vehicle, 
wherein the upper rail further includes a third guide profile (the upper half of the H-shaped upper rail 8, FIG.2) extending along the adjustment direction (x) and configured to guide an assembly group (knee cushion element 2) different than the vehicle seat.  
For claim 2, a fourth guide profile is configured to be connected to the assembly group (knee pad element 2) and configured to be guided on the third guide profile (8.1, upper half of the H-shaped upper rail 8, FIG.2) along the adjustment direction (x).  
For claim 3, the third guide profile is formed as one piece with the second guide profile.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE 747 as applied above in view of the well known prior art. 
DE 747 lack the third guide profile being extruded (claim 4). 
With regard to the extruded limitation, it is noted that MPEP 2113 provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability.
Moreover, examiner takes official notice that extruding and is a well-known method of the prior art. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the third guide profile from extrusion in order to facilitate manufacture. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 747 as applied above in view of the well known prior art. 
For claim 5, DE 747 lack the third guide profile and the first guide profile and/or the second guide profile being formed from a curved sheet metal part. 
With regard to the ‘formed’ limitations, the patentability of a product does not depend on its method of manufacture (see MPEP 2113). 
The examiner takes official notice that it is well known in the prior art to form seat guide rails from bending a sheet of metal material forming a curved shaped rail. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
References evidencing this feature are seen at least with KR 200288059Y1, JPH08183373A, CN 111098764A, and WO 2012052105A1 all of which disclose sheet metal bending to form curved rails. 
It would have been obvious to one of ordinary skill in the art to have provided the third guide profile and the first guide profile and/or the second guide profile from a curved sheet metal part as an obvious material expedient. The selection of a known material based on its suitability for prima facie obviousness determination since the court has held that the use of a different material is obvious over that of the prior art if it performs the same function. See MPEP 2144.07 and also Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this instance, a curved metal sheet formed into the rail would serve the same function. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 747 as applied above. 
For claim 6 with regard to DE 747, although it is apparent the third guide profile is connected to the second guide profile by a bonded connection, in a non-positive locking manner, it would have been obvious to have provided a positive-locking connection because the use of various connection/fastening techniques to provide a sufficient attachment requires only routine skill in the art.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 747 in view of DE  031. 
For claim 17, DE 747 disclose a vehicle seat assembly comprising: 
a first vehicle seat (figures 1-2) including, a first seat part, a first lower rail (8.2) configured to be connected to a vehicle floor (12), and a first upper rail (8) connected to the first seat part and configured to move longitudinally along the first lower rail in an adjustment direction; and 4Serial No. 16/4960,90Atty. Dkt. No. BROMN0122PUSA Reply to Office Action of December 24, 2021BRO2607US 
a knee cushion element/assembly including, a second lower rail (8.1) fixed directly to the first upper rail (8), and a second upper rail (6) configured to move longitudinally along the second lower rail (8.1) in the adjustment direction.  
DE 747 lacks the assembly being a console assembly instead of that for accommodating a knee cushion. It would have been obvious to one of ordinary skill in the art to have provided the assembly of DE 747 with a console as recited in order to satisfy user criteria. It should be noted that the descriptive recitation of a console is not believed to further limit the claim beyond its broadest reasonable interpretation since the claim makes no additional mention to any specific features or distinct definition that the console assembly would possess (such as “structures”) but merely states the purpose or intended use of the assembly. 
	For claim 18, DE 031 teaches (Figs.1-3) a vehicle seat assembly comprises a first vehicle seat 37 and a second vehicle seat 37 disposed transversely to the direction of adjustment adjacent the first vehicle seat, the additional assembly 43 being disposed between the first vehicle seat 37 and the second vehicle seat 37. 
	DE 031 achieves the same effect, namely that an additional assembly is provided and DE 747 and DE 031 belong to the same field. DE 031 teaches the suggestion to arrange an additional assembly in the vehicle of DE 747.
	It would have been obvious to one of ordinary skill in the art to have arranged the bottom rail of the additional assembly on the top rail connectable to the seat to replace the knee pad element in DE 747 as an obvious modification based on desired user expectations and criteria.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 747 in view of DE  031. 
For claim 9, DE 747 discloses a vehicle seat assembly comprising: 
a first vehicle seat (1); 
a first guide rail assembly (comprising bottom rail 8.2 and top rail 8), wherein the first vehicle seat is configured to be guided longitudinally along the first guide rail assembly in an adjustment direction (x); and
an additional assembly group (knee pad element 2) is guided longitudinally along the adjustment direction(x) on a third guide profile (the upper half of the H-shaped top rail 8 in Fig. 2) of the guide rail assembly. 
DE 747 does not anticipate the second seat as recited guided on a second guide rail assembly with the additional assembly group therebetween. 
DE 031 teaches (the description, column 5, lines 24 - 26, Figs. 1, 3, the rail 4 corresponds to the one-piece first and second guide rail arrangement) a first vehicle seat 37 is guided longitudinally along the adjustment direction via a first guide rail arrangement and a second vehicle seat 37 is guided longitudinally along the adjustment direction via a second guide rail arrangement, respectively. Here, an additional assembly between two vehicle seats has been given as an embodiment structure. 
It would have been obvious to one of ordinary skill in the art to apply the additional technical features of the second seat guided on a second rail assembly with the additional assembly group therebetween as taught by DE 031 for use with the assembly of DE 747 and its additional assembly and corresponding guide as an obvious modification to accommodate additional occupants and assembly groups based on user criteria. 
For claim 10, DE 747, as modified, provides for the additional assembly group to be guided on the third guide profile of the second guide rail assembly.  

Claims 11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 747, as modified above, in view of JPH 018. 
DE 747, as modified, lack a first locking device (claim 11) configured to lock the additional assembly group to the third guide profile of the first guide rail assembly to secure a longitudinal position of the additional assembly group; a first locking device (claim 19) coupled to the second lower rail and configured to lock and unlock the second upper rail to the second lower rail in one or more positions of the third upper rail; a second locking device (claim 15) configured to lock the additional assembly group to the third guide profile of the second guide rail assembly to secure a longitudinal position of the additional assembly group; and a second locking device (claim 19) coupled to the third lower rail and configured to lock and unlock the third upper rail to the third lower rail in one or more positions of the third upper rail.
Both German references further lack a control for the locking device (claim 13). 
JPH 018 teaches a locking device (37, FIGS.8-10) for use with rails and a control (manual control 36). 
It would have been obvious ton one of ordinary skill in the art to have provided a locking device and control taught by JPH 018 for use with each of the seats and the additional assembly group (console) of DE 747, as modified, in order to lock the same in the longitudinal direction.
The longitudinal adjustment device of the vehicle seat comprises a locking member for holding the seat in the locked position. On the basis, the additional assembly is also lockable by means of the locking device of the type. A PHOSITA understands that the additional assembly is lockable by means of a first locking device to the third guide profile of the first guide rail assembly and/or by means of a second locking device to the third guide profile of the second guide rail assembly for locking the longitudinal position just taken. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 747, as modified, as applied above in view of JP 3345098B2 (JP 098). 
For claim 12, DE 747, as modified above with JPH 018, fails to disclose the first and second locking devices configured to be operated jointly. 
It would have been obvious to one of ordinary skill in the art to have provided DE 747, as modified, a synchronous locking system as taught by JP 098 as seen in FIG.3 in order to allow simultaneous locking and unlocking for ease in operation and because this is a conventional measure for actuating a locking device.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 747, as modified, as applied above in view of DE 031. 
For claims 14 and 16, DE 747, as modified, fails to provide for the third and fourth additional vehicle seats, features taught by DE 031 (as seen in FIG.2). Specifically, DE 031 provides for a third vehicle seat disposed behind the first vehicle seat with respect to the adjustment direction, wherein the third vehicle seat is configured to be guided along the first guide rail assembly (claim 14) and inherently (FIG.2) a fourth vehicle seat disposed behind the second vehicle seat with respect to the adjustment direction, wherein the fourth vehicle seat is configured to be guided along the second guide rail assembly (claim 16).  
	It would have been obvious to one of ordinary skill in the art to have provided the third and fourth seats as taught by DE 031 for use with DE 747, as modified, as doing so provides a conventional measure for forming multiple rows of seats in order to accommodate additional occupants. 
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616